Kerít, J., dissenting: In my opinion petitioner’s second lien note was a valid obligation and should be included in the determination of his basis in connection with the property here in question. See Blackstone Theatre Co., 12 T. C. 801, and Crane v. Commissioner, 331 U. S. 1. With regard to the taxable year 1949, when it was apparent that one-half the amount of the net profits was in excess of the face amount of the note, the obligation evidenced by that note was in no way contingent and should clearly be recognized at its full amount as a part of petitioner’s cost of the property. See Rotorite Corporation v. Commissioner, 117 F. 2d 245. Opper, J., agrees with this dissent.